The Sentinel Funds Class A, Class C, Class S and Class I Supplement dated February 1, 2013 to the Statement of Additional Information dated March 29, 2012, as supplemented June 30, 2012, as further supplemented to date The Board of Directors (the “Board”, and each member thereof, a “Director”) of Sentinel Group Funds, Inc. (the “Corporation”) elected each of Gary C. Dunton and John E. Pelletier a Director of the Corporation effective January 1, 2013. The Board has determined that each of Mr. Dunton and Mr. Pelletier are qualified to serve as a director who is a not an “interested person”, as defined in the Investment Company Act of 1940, of the Corporation (an “Independent Director”). Effective January 1, 2013, the Board consists of nine Directors, seven of whom are Independent Directors.
